


PERFORMANCE STOCK AWARD GRANT AGREEMENT


THIS PERFORMANCE STOCK AWARD GRANT AGREEMENT (the “Agreement”), by and between
TWIN DISC, INCORPORATED (the “Company”) and
_____________________________________ (the “Employee”) is dated this 29th day of
July, 2010, to memorialize an award of performance stock of even date herewith.


WHEREAS, the Company adopted a Long Term Incentive Compensation Plan in 2004, as
amended in 2006 (the “Plan”), whereby the Compensation Committee of the Board of
Directors (the “Committee”) is authorized to grant performance stock awards that
entitle an employee of the Company receiving such award to shares of common
stock of the Company if the Company achieves a predetermined performance
objective; and


WHEREAS, effective July 29, 2010, the Committee made an award of performance
stock to the Employee as an inducement to achieve the below described
performance objective.


NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereto agree as follows:


1. Performance Stock Award Grant.  Subject to the terms of the Plan, a copy of
which has been provided to the Employee and is incorporated herein by reference,
the Company has granted Employee a performance stock award effective July 29,
2010.  Such performance stock award shall entitle the Employee to receive the
number of shares of the Company’s common stock (the “Shares”) awarded pursuant
to the table below if the Company achieves the economic profit objective stated
below (the “Performance Objective”):



 
Cumulative Economic Profit
Number of Shares
Maximum
$XX
XXXX
Target
$XX
XXXX
Threshold
$XX
XXXX



The Performance Objective is the amount of the Company’s economic profit
(measured as the difference between the Company’s cumulative net operating
profit after taxes and the Company’s cumulative capital charge) for the
cumulative three fiscal year period ending June 30, 2013, as specified in the
table above.   If the Company achieves the maximum Performance Objective as
specified on the table above, the Employee will earn the maximum number of
Shares.  If the Company achieves the target Performance Objective as specified
on the table above, the Employee will receive the target number of Shares.  If
the Company achieves the threshold Performance Objective stated above, the
Employee will earn the threshold number of Shares.  No Shares will be earned for
performance below the 3-year cumulative economic profit threshold and no
additional Shares will be earned for performance exceeding the 3-year cumulative
economic profit maximum.  In the event that the Company’s economic profit is
between the achievement levels set forth in the above table, the number of
Shares awarded shall be determined by interpolation.  Any fractional share of
the Company resulting from such interpolation shall be rounded up to a whole
share of the Company.  The Committee shall certify whether and to what extent
such Performance Objective is satisfied before any Shares are awarded.  Such
certification, and the issuance of Shares pursuant to such certification, shall
be made within 2½ months after June 30, 2013.


2. Price Paid by Employee.  The price to be paid by the Employee for the Shares
granted shall be         No          Dollars ($ 0.00      ) per share.


3. Voluntary Termination of Employment Prior to Retirement/Termination for
Cause.  If prior to attaining the Performance Objective an Employee voluntarily
terminates employment prior to the Employee becoming eligible for normal or
early retirement under the Company’s defined benefit pension plan covering the
Employee or the employment of the Employee is terminated for cause, the
performance stock granted to the Employee shall be forfeited.  The Committee
shall conclusively determine whether the Employee was terminated for cause for
purposes of this performance stock award.


4. Termination of Employment due to Death or Disability.  If prior to attaining
the Performance Objective the Employee terminates employment due to death or
disability, a prorated portion of the performance stock granted shall
immediately vest, and the Company shall deliver shares of Company stock
underlying such prorated awards as if the maximum Performance Objective had been
fully achieved.  Such payment shall be made no later than 2½ months after the
Employee’s termination of employment due to death or disability.  The prorated
award shall be determined by multiplying the number of shares underlying the
award by a fraction, the numerator of which is the number of days from July 1,
2010, through the Employee’s last day of employment, and the denominator of
which is the number of days from July 1, 2010, through June 30, 2013.  Any
fractional share of the Company resulting from such a prorated award shall be
rounded up to a whole share of the Company.  The Committee shall conclusively
determine whether the Employee shall be considered permanently disabled for
purposes of this performance stock award.


5. Other Termination of Employment Other than Change of Control of Company.  If
prior to attaining the Performance Objective the Employee voluntarily terminates
employment after becoming eligible for normal or early retirement under the
Company’s defined benefit pension plan covering the Employee, or is terminated
for any reason other than for cause or following a Change in Control of the
Company as described in Section 6, the performance stock granted to the Employee
shall be paid on a prorated basis if and when the Performance Objective is
achieved.  The prorated award shall be determined by multiplying the number of
shares underlying the award by a fraction, the numerator of which is the number
of days from July 1, 2010, through the Employee’s last day of employment, and
the denominator of which is the number of days from July 1, 2010, through June
30, 2013.  Any fractional share of the Company resulting from such a prorated
award shall be rounded up to a whole share of the Company.  Shares of the
Company underlying such prorated award shall be issued in the ordinary course
after the determination by the Committee that the Performance Objective has been
achieved (and no later than 2½ months after June 30, 2013).


6. Termination Following Change in Control.  Notwithstanding Sections 3, 4 and 5
above, if an event constituting a Change in Control of the Company occurs and
the Employee thereafter either terminates employment for Good Reason or is
involuntarily terminated by the Company without cause, then the performance
stock granted hereunder shall immediately vest and Shares of the Company
underlying the award shall be delivered as if the maximum Performance Objective
had been fully achieved.  The delivery of such Shares shall occur within 2½
months following Employee’s termination of employment.  Employee’s continued
employment with the Company, for whatever duration, following a Change in
Control of the Company shall not constitute a waiver of his or her rights with
respect to this Section 6. Employee's right to terminate his or her employment
pursuant to this Subsection shall not be affected by his or her incapacity due
to physical or mental illness.  For purposes of this Section 6:



 
(a)
“Good Reason” shall mean any of the following, without the Employee’s written
consent:




 
(i)
the assignment to Employee of duties, responsibilities or status inconsistent
that constitute a material diminution from his or her present duties,
responsibilities and status or a material diminution in the nature or status of
Employee's duties and responsibilities from those in effect as of the date
hereof;




 
(ii)
a material reduction by the Company in Employee's base salary as in effect on
the date hereof or as the same shall be increased from time to time ("Base
Salary");




 
(iii)
a material change in the geographic location at which the Employee must provide
services; or




 
(iv)
a material change in or termination of the Company’s benefit plans or programs
or the Employee’s participation in such plans or programs (outside of a good
faith, across-the-board reduction of general application) in a manner that
effectively reduces their aggregate value.




 
(b)
“Change in Control of the Company” shall be deemed to occur in any of the
following circumstances:




 
(i)
if there occurs a change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)  whether or not the Company is then subject to such reporting requirement;




 
(ii)
if any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
other than Michael Batten or any member of his family (the “Batten Family”), is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company's then
outstanding securities;




 
(iii)
if during any period of two (2) consecutive years (not including any period
prior to the execution of this Agreement) there shall cease to be a majority of
the Board comprised as follows:  individuals who at the beginning of such period
constitute the Board and any new director(s) whose election by the Board or
nomination for election by the Company's shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved; or




 
(iv)
if the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 80% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company's assets.




 
(c)
To constitute a termination for Good Reason hereunder:




 
(i)
Termination of employment must occur within two years following the existence of
a condition that would constitute Good Reason hereunder; and




 
(ii)
Employee must provide notice to the Company of the existence of a condition that
would constitute Good Reason within 90 days following the initial existence of
such condition.  The Company shall be provided a provided a period of 30 days
following such notice during which it may remedy the condition.  If the
condition is remedied, the Employee’s subsequent voluntary termination of
employment shall not constitute termination for Good Reason based upon the prior
existence of such condition.



7. Employment Status.  Neither this Agreement nor the Plan imposes on the
Company any obligation to continue the employment of the Employee.


TWIN DISC, INCORPORATED


By:           ____________________________________


Its:           ____________________________________


EMPLOYEE:


__________________________________________
[NAME]



 
 

--------------------------------------------------------------------------------

 
